TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 6, 2021



                                       NO. 03-20-00125-CV


                    Jimmy Ray Sepeda and Hortencia Sepeda, Appellants

                                                  v.

             Madison Revolving Trust 2017; Select Portfolio Servicing, Inc.; and
                            Shapiro Schwartz, LLP, Appellees




        APPEAL FROM THE 21ST DISTRICT COURT OF BASTROP COUNTY
             BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on January 16, 2020. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellants shall pay all

costs relating to this appeal, both in this Court and in the court below.